Citation Nr: 1330984	
Decision Date: 09/26/13    Archive Date: 09/30/13

DOCKET NO.  11-11 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a head injury, including headaches and/or memory loss due to undiagnosed illness.

2.  Entitlement to service connection for residuals of a low back injury, including low back muscle and joint pains due to undiagnosed illness. 

3.  Entitlement to service connection for residuals of bilateral elbow injuries, including elbow joint pains due to undiagnosed illness.

4.  Entitlement to service connection for residual of bilateral hip injuries, including bilateral hip joint pains due to undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2012).  

The Veteran performed active air service from May 1995 to October 2003.  

This appeal arises to the Board of Veterans' Appeals (Board) from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, that in pertinent part denied service connection for residuals of head trauma, residuals of sacroiliac injury with low back pain, right elbow pains, left elbow pains, right hip arthritis, and for left hip arthritis.

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.

A notice of disagreement received in December 2009 contains a new service connection claim for left knee arthritis.  This claim has not been adjudicated by the RO.  Therefore, it is referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Persian Gulf Veteran Status

VA's non-adversarial system and its statutory duty to assist in the development of a claim must, "...include issues raised in all documents or oral testimony submitted..."  Douglas v Derwinski, 2 Vet. App. 435, 439 (1992); also see Clemons v. Shinseki, 23 Vet. App. 1 (2009) (a claimant seeks service connection for the symptoms regardless of how those symptoms are diagnosed or labeled).

In his July 2008 application for VA benefits, the Veteran checked "yes" to having served in the Gulf after August 1, 1990.  He also requested to be included in VA's Gulf War Veterans' Health Registry.  During an October 2008 VA compensation examination, he asserted that he participated in combat activity.  His DD-214 reflects no active service in a foreign area, no medal or decoration that would conclusively establish that he is a combat veteran, and no medal or decoration that would conclusively establish Persian Gulf War service.  

Because the service connection claims raise the issue of undiagnosed illnesses, it is imperative that the Veteran's status as a Persian Gulf War veteran be clarified.  Therefore, his official personnel file should be obtained and associated with the claims folders.  The Veteran is asked to assist in establishing that he served in the Southwest Asia Theatre of Operations after August 1, 1990. 

Service Connection for Headaches and Memory Loss

The Veteran's Service Treatment Reports (STRs) reflect that prior to enlistment he completed a report of medical history questionnaire in December 1994 and checked "no" to a history of any relevant injury.  An enlistment examination report dated in December 1994 reflects no relevant defect. 

The STRs further reflect that the Veteran complained of headaches and ear pain for two days in September 1995.  The examiner noted that the Veteran had a similar complaint two weeks prior.  The assessment was viral illness.  Headache complaints continued in October 1995.  

In February 1996, the Veteran incurred a forehead injury during an altercation.  He reported having been struck in the face with a stick.  The examiner noted numerous scrapes and abrasions and a black left eye.  Sutures were applied to the left forehead.  There was no loss of consciousness.  The assessment was multiple lacerations of the chest, face, and left leg, laceration above left eye, contusion above left eye orbit, and subconjuntival hemorrhage at the left lateral eye area.  

Five days after the altercation, the Veteran reported headaches, poor sleep, and difficulty concentrating.  The examiner found nystagmus and unstable Romberg's sign (swaying or falling when standing with eyes closed due to loss of joint position sense; see Romberg's sign, Dorland's Illustrated Medical Dictionary 1526 (28th ed. 1994)).  The impression was status post head injury with mild post-concussive syndrome.  A neurology consultation report indicates that a computerized tomography study of the forehead showed a frontal temporal hematoma. 

In March 1996, the Veteran's balance was not yet back to normal.  The assessment was closed head trauma.  

An April 1996 STR notes continued headaches and memory problems.  Romberg's sign was negative.  The examiner noted that the Veteran's "mentation seems slower than normal" and noted some balance difficulty when he was first called into the room.  The assessments were post concussive syndrome, hematoma, left front and temporal, left side of head multiple abrasions, and hematoma left eye subconjunctiva.  A later-April 1996-dated STR notes no further headaches.  

An April 1996 neurology consultation report offers an impression of post concussive syndrome resolving.  Although mild headaches and mild dizziness continued, the neurologist felt that those symptoms were within standards for returning to full duty.  The neurologist stated, "The persistence of his minimal symptoms has no clinical significance."  

A June 1996 STR indicates that the headaches had stopped three months ago, there was no more dizziness, and a return to flight status was recommended.  After neurological examination, the final diagnosis was, "Mild head trauma, 17 Feb 1996, with no sequelae." 

The Veteran was discharged from active service in October 2003.  There is no separation examination report of record, nor is there a report of medical history questionnaire on which the Veteran might have reported continuing symptoms.  

The Veteran submitted his original claim for benefits in April 2008.  He reported head trauma during active service.  VA examined him in October 2008.  

During an October 2008 VA compensation examination, the Veteran reported two headaches monthly; lasting about three hours.  Neurological examination was normal.  No central nervous system disorder or mental disorder was found.  Concerning memory loss, the physician did not address that disability.  The physician concluded that no diagnosis was forthcoming.  

In December 2011, the Veteran testified before the undersigned Veterans Law Judge that he was hit in the head in San Antonio in 1996.  He recalled four months of convalescence leave and memory loss and cognitive impairments after that.  He currently had memory loss, but no headache. 



Service Connection for Bilateral Elbow Injuries

The STRs reflect that in February 2001, the Veteran complained of bilateral elbow pains.  The examiner wrote, "Progressively worse pain with multiple injuries from exertion in training."  The assessment was medial epicondylitis due to possible recent subluxation by history.  The Veteran was placed on a physical profile and excused from physical training.  

A June 2001 treatment report mentions that elbow pain had resolved.  The Veteran was discharged from active service in October 2003.  There is no separation examination report of record, nor is there a report of medical history questionnaire on which the Veteran might have reported continuing elbow symptoms.  

The Veteran submitted his original claim for benefits in April 2008.  He reported bilateral elbow injuries, but supplied no specific information.  An October 2008 VA compensation examination report fails to address the elbows.  

In December 2011, the Veteran testified before the undersigned Veterans Law Judge that at the time of separation, he did report all of his injuries.  He testified that he delayed applying for VA benefits so as not to jeopardize his civilian job.  He testified that he injured his elbows in an accident during active service.  

VA's duty to assist includes providing a medical examination or obtaining a medical opinion where such is necessary to make a decision on the claim.  See 38 U.S.C. § 5103 (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Therefore, the Veteran's elbows should be examined to determine the nature and etiology of any current symptom. 

Service Connection for Residuals of a Low Back Injury 

The STRs reflect complaints of back pains in January 1996.  An examiner observed low back strain due to overuse, a low back muscle spasm, and offered an assessment of low back muscle strain.  Later in January 1996, the assessment was mechanical low back pain. 

In March 1999, the Veteran was treated for low back pain that began while weight-lifting.  The assessment was sacroiliac ligament injury.  A week later, sharp low back pains continued.  There is no further mention of treatment for back pain.  

The Veteran was discharged from active service in October 2003.  There is no separation examination report of record, nor is there a report of medical history questionnaire on which the Veteran might have reported continuing symptoms.  

The Veteran submitted his original claim for benefits in April 2008.  He reported that a lower back injury occurred during active service on March 18, 1999. 

A private magnetic resonance imaging (MRI) study performed on October 6, 2008, showed varying degrees of central canal and foramina narrowing throughout the thoracolumbar spine.  

During an October 17, 2008, VA compensation examination, the Veteran reported that a back disorder was caused by multiple back injuries sustained over the course of active service.  The examiner elicited a positive straight leg raising test, bilaterally, and limitation of motion of the thoracolumbar spine due to pain.  The physician concluded that no diagnosis was forthcoming because the X-rays were normal and any abnormality shown was "non-specific."  

Although the October 2008 VA examiner determined that the Veteran had no low back disorder, only two months later, in January 2009, a lumbar hemilaminectomy, medial facectomy, and discectomy were performed privately due to intractable left L5-S1 radiculopathy.

In October 2009, V. Salib, M.D., reported having provided medical care for low back pain since July 2007.  The Veteran had reported chronic conditions dating back to active service.  

A December 2010 VA compensation examination report reflects that the Veteran reported a history of low back pain since falling during a field exercise 11 years earlier.  The examiner stated that the X-rays were within normal limits and offered a diagnosis of lumbar spondylosis status post discectomy with residual scar and pain.  The examiner concluded that it is unlikely that the current condition is related to the low back condition set forth in the STRs.  The rationale is that a strain and a sacroiliac ligament injury are not patho-physiological[ly] related to degenerative disc disease.   

A May 2011 private MRI showed disc bulge at T11-12, disc protrusion at L4-5, and loss of disc height at L2-3, L3-4, and L5-S1.  A May 2011 private X-ray showed mild lumbar scoliosis.

In July 2011, the Veteran's representative argued that the recent VA examiner failed to consider the Veteran's history of parachute jumping during active service and the toll that such rigorous activity would have taken on his spine. 

In December 2011, the Veteran testified before the undersigned Veterans Law Judge that he was struck by a motor vehicle during a night-time exercise and was treated at a battalion aid station for a back injury.  He recalled that at the time of separation, he did report his injuries.  He testified that he delayed applying for VA benefits so as not to jeopardize his current civilian position.  

The above-mentioned facts raise the issue of whether the December 2010 VA examiner adequately addressed the etiology of the current low back disorder.  While the physician dissociated the current lumbar spondylosis from a strain and sacroiliac injury during active service, the Veteran has offered testimony to the effect that his low back pain has been continuous since active service.  

The December 2010 examining physician is asked to review the history of the case. Upon review of the medical history, if the physician determines that the low back injuries shown during active service did resolve prior to separation and the current lumbar spondylosis arose at some later date, then the physician is asked to estimate when the current lumbar spondylosis arose, for if the Veteran had chronic low back pains with no diagnosable condition during any portion of the appeal period, then service-connection for an undiagnosed illness due to low back pain must be considered, assuming his status as a Persian Gulf War veteran is affirmed.  

Moreover, if chronic low back pain preceded the onset of any lumbar spondylosis or other current condition, then logic dictates that there was, and possibly still is, low back pain that cannot be attributed to lumbar spondylosis or other current condition.  

Finally, the Veteran's representative has requested that the examiner specifically consider the Veteran's service record of parachuting, training for parachuting, and other rigorous active during active service.  

Service Connection for Both Hips

The STRS reflect that in February 2001, the Veteran complained of bilateral hip pains.  The examiner wrote, "Progressively worse pain with multiple injuries from exertion in training."  The assessments included hip pain due to possible recent subluxation by history.  The Veteran was placed on a physical profile and excused from physical training.  Left hip pain continued. 

An April 2001 X-ray of the left hip showed a few calcifications in the bony pelvis that were probable phleboliths.  The X-ray impression was unremarkable examination of the left hip. 

In June 2001, occasional painful hip flare-ups were reported.  The assessment was questionable bilateral hip pain.  A temporary profile for hip pain was issued. 

The Veteran was discharged from active service in October 2003.  There is no separation examination report of record.

In April 2008, the Veteran requested service connection for bilateral hip pains.

An October 2008 VA compensation examination report does not address the hips. 

In October 2009, Dr. Salib reported that he had been treating the Veteran since September 2007 for chronic bilateral hip pains.  The Veteran reported that he acquired this condition during active service. 

A December 2010 VA compensation examination report is spine-related and does not address the hips. 

A May 2011 private MRI showed bilateral osteoarthritis of the hip joints. 

In December 2011, the Veteran testified before the undersigned Veterans Law Judge that he injured both hips on a dirt bike during active service.  He recalled that he also injured both hips during grappling.  

VA's duty to assist includes providing a medical examination or obtaining a medical opinion where such is necessary to make a decision on the claim.  See 38 U.S.C. § 5103 (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran's hips should be examined to determine the nature and etiology of any current symptom. 

The case is therefore remanded to the AMC for the following action:

1.  Offer the Veteran an opportunity to submit evidence or argument in furtherance of the remanded claims.  Advise the Veteran that failure to report for a scheduled VA examination without good cause may have adverse consequences on his claims.  

2.  VA should obtain up-to-date treatment records pertaining to the claimed disabilities and associate them with the claims file and/or Virtual VA, as appropriate.  

3.  The Veteran's official personnel file should be obtained and associated with the claims files so that his status as a Persian Gulf War veteran can be clarified.  If his status as a Persian Gulf War veteran is established, service connection for an undiagnosed illness manifested by headaches and memory loss must be adjudicated.

4.  The Veteran should be afforded an examination by an appropriate specialist to determine the nature and etiology of any memory loss.  The claims files and any pertinent evidence in Virtual VA that is not in the claims files must be made available to the physician for review before the examination.  The physician is asked to review the medical history, elicit a history of relevant symptoms from the Veteran, examine him, and offer a diagnosis, if forthcoming.  To the extent feasible, lay statements may be used to support a diagnosis.  Any indicated tests or studies should be conducted.  The physician should also consider the following: 

a.  The Veteran engaged in rigorous activities during active service.  

b.  There is no separation examination report of record that might have recorded relevant complaints at the time of separation.

c.  The Veteran alleges continuous symptoms since active service.

d.  A rationale must be provided for any opinion offered. 

5.  The Veteran should be afforded an examination by an appropriate specialist to determine the nature and etiology of any elbow pain.  The claims files and any pertinent evidence in Virtual VA that is not in the claims files must be made available to the physician for review before the examination.  The physician is asked to review the medical history, elicit a history of relevant symptoms from the Veteran, examine the elbows, and offer a diagnosis, if forthcoming.  To the extent feasible, lay statements may be used to support a diagnosis.  Any indicated tests or studies should be conducted.  The physician should also consider the following: 

a.  The Veteran engaged in rigorous activities during active service.  

b.  There is no separation examination report of record that might have recorded elbow complaints at the time of separation.

c.  The Veteran alleges continuous elbow symptoms since active service.

d.  A rationale must be provided for any opinion offered. 

6.  The Veteran should be afforded an examination by an appropriate specialist to determine the nature and etiology of any hip pain.  The claims files and any pertinent evidence in Virtual VA that is not in the claims files must be made available to the physician for review before the examination.  The physician is asked to review the medical history, elicit a history of relevant symptoms from the Veteran, examine the hips, and offer a diagnosis, if forthcoming.  To the extent feasible, lay statements may be used to support a diagnosis.  Any indicated tests or studies should be conducted.  The physician should also consider the following: 

a.  The Veteran engaged in rigorous activities during active service.  

b.  There is no separation examination report of record that might have recorded hip-related complaints at the time of separation.

c.  The Veteran alleges continuous hip symptoms since active service.

d.  A rationale must be provided for any opinion offered. 

7.  The December 2010 QTC medical examination report must be returned to the examining physician for an addendum.  The claims files and any pertinent evidence in Virtual VA that is not in the claims files must be made available to the physician for review.  The physician is asked to review the medical history and note that review in the report.  The physician is asked to determine: (1) when an in-service low back strain and a sacroiliac injury resolved, if they did resolve; (2) when lumbar spondylosis and any other current low back condition arose; and, (3) whether it is at least as likely as not (50 percent or greater possibility) that any current symptom shown is related to active service.  The physician should consider the following:

a.  The Veteran engaged in parachuting and other rigorous activities during active service.  

b.  There is no separation examination report of record that might have recorded low back complaints at the time of separation.

c.  The Veteran has competently testified as to continuous low back pain dating back to active service.

A rationale must be provided for any opinion offered.  The Veteran may be re-examined if necessary.  If the requested physician is not available, a qualified substitute may be used. 

8.  After the development requested above has been completed to the extent possible, the AMC should re-adjudicate the service connection claims.  If the benefits sought remain denied, the Veteran and his representative should be furnished an SSOC and given an opportunity to respond thereto. 

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  No action by the Veteran is required until he receives further notice.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013). 

